DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/6/2022 have been fully considered but they are not persuasive.
Regarding claim 1, and similarly in 7 and 14, applicant argues (Page 11-12):
(c) Restricted search terms in a search request are identified based on inmate profile
The Examiner further cites to Long [0052, Fig 3] for teaching the feature of claim 1 that recites "identify a restricted search term in the first search request from the inmate device." Office Action, pp. 9-10. Without acquiescing to the propriety of the rejection, Applicant has amended claim 1 to recite in part, "identify based on the inmate profile, a restricted search term in the first search request from the inmate device." Long does not teach this feature. Long in paragraph [0052] teaches a server that can in general parse through a search query to determine words/phrases related to mature content. The cited paragraph makes no reference to directing the search towards a particular profile of an inmate or distinguishing the restricted search from a first inmate over a second inmate. The distinguishing feature of claim 1, "identify based on the inmate profile," explicitly suggests that the restricted search terms are customized and tailored for each inmate based on each inmate's personal information. Each inmate in a correctional facility may have a unique set of restricted search terms. Long does not teach or suggest identifying restricted search terms based on the inmate's profile as recited in claim 1, but generalizes determination of the presence of mature content in a search query for all users. (Emphasis added.) 

Examiner respectfully disagrees.  Applicant misconstrues examiner’s position.  As cited in the previous office action, Gongaware is relied upon to teach a determination of prohibited search terms/prohibited contacts to restrict the inmate from searching/selecting for in the video sharing service based on the inmate account.  Also, cited in the previous office action, Long is relied upon to teach receiving a search query from the user, wherein the search server can parse the query to determine words/phrases related to mature content.  Therefore, examiner maintains that Long’s feature of parsing a search query for particular words/phrases and Gongaware’s feature of determination of prohibited terms/contacts based on the inmate account would teach applicant’s feature of identifying, based on inmate profile, a restricted search time in the search request.  

Applicant’s remaining arguments with respect to claim(s) 1, 7, and 14 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and similarly in claims 7 and 14, 7th limitation cites, “authenticate the inmate based on matching the user credentials and using the inmate profile and further based on passing qualifying behavioral criteria including good conduct to determine that the inmate is approved by the correctional facility to register for an account with the video sharing service.”  Examiner is unclear as if the registration is based on the user credentials and the inmate profile, or if the authentication is based on individually authenticating user credentials, the inmate profile, and whether or not the inmate is determined to have passed a qualifying behavioral criteria.   
According to the applicant’s PGPUB, Para 0037 cites “Registration module 210 receives such registration requests and verifies or authenticates the user credentials by matching the user credentials with personal information in the inmate profile module 208.”  The same paragraph also cites “the jurisdiction or correctional facility solely authorizes inmates who have exhibited good behaviors or conduct at the correctional facility to register for and use the video sharing service”.  It is unclear if the registration requires all of these criteria or just one or the other, or either if the user credentials are being matched to a credential in the inmate profile (emphasis added), or if “using the inmate profile” is using it meant to be used separately.  Examiner requests the clarification of the criteria for registration. For the purposes of prosecution, examiner is interpreting the limitation to claim a determination that is approved to register account based on the authentication of the user credentials, and using the inmate profile to further determine whether the inmate has been exhibiting good behavior/performance.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 10-15, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gongaware ("Gongaware" US 20160191484), and further in view of Rosen (“Rosen” US 20070179355), Sprigg et al. (“Sprigg” US 20130040629), and Long et al. ("Long" US 20160246791).

Regarding claim 1, Gongaware teaches a system for a video sharing service for inmates within a plurality of correctional facilities, the system comprising: 
an inmate device [i.e. inmate phone 114] associated with an inmate in a correctional facility [i.e. controlled facility]; [Gongaware – Para 0016, 0025-0026, Fig. 1: teaches inmate phone (114) and/or inmate computing device (116) of an inmate in controlled facility 100]
a database that stores inmate profiles [i.e. inmate accounts] for a plurality of inmates; [Gongaware – Para 0063, 0073, 0087-0090, Fig. 7: teaches a database at database server and/or database in controlled facility that stores inmate accounts with identities, restricted content and other information for a plurality of inmates]
a video sharing server comprising at least one processor and a memory; and [Gongaware – Para 0003, 0031, 0057, Fig. 1-4, 7: teaches a server in controlled facility and/or outside facility/third party provider comprising at least one processor and a memory/storage that stores video for sharing between visitor(s) and inmate(s)]
a network that communicatively couples the inmate device, the database, and the video sharing server, wherein the at least one processor of the video sharing server is configured to: [Gongaware – Fig. 1-4, 7: teaches network 108 that communicatively couples to the image device (114 or 116), the database 120/local database, and video sharing server in controlled facility or at third party]
receive a registration request for registration of the inmate for the video sharing service from the inmate device, the registration request including user credentials of the inmate; [Gongaware – Para 0011, 0087-0088, 0112: teaches receiving request to enter information associated with account of the inmate for the video sharing service from the image device (114 or 116), the request including user credentials of the inmate]
retrieve an inmate profile [i.e. inmate account] of the inmate from the database; [Gongaware - Para 0042, 0051, 0078, 0080, 0087: teaches retrieve an inmate account of the inmate from the database, wherein the inmate account comprises personal information of the inmate indicating behavioral history such as transaction history, length of time that inmate is in communicating, historical confinement, violations, selected contact/communication, etc. of the inmate at the controlled facility]
authenticate the inmate based on matching the user credentials; [Gongaware – Para 0019, 0063-0064: teaches authenticate/approve the inmate to communicate with selected contact or service based on the user credentials and inmate account]
create an account for the inmate for the video sharing service in response to authentication of the inmate; [Gongaware - Para 0023, 0037, 0050, 0057, 0076, 0087, Fig. 1, 7, 11: teaches create an account for the inmate for video/media sharing service in response to authentication/approval of the inmate] 

determine restricted search terms to restrict the inmate from searching for in the video sharing service based on the inmate profile; [Gongaware – Para 0018-0021, 0090, and 0102, fig 7, 10-11: teaches determine prohibited searched terms/ prohibited contacts to restrict the inmate from searching/selecting for in the video sharing service based on the inmate account]
a data store of restricted information with the restricted search terms based on the inmate profile, to restrict the inmate from searching for the restricted search terms in the video sharing service; [Gongaware – Para 0054: teaches restrictions may be associated with the inmate's identity data item and may be stored locally within the controlled facility (200), within the outside facility (not shown), or within a third party provider.  Para 0018-0021, 0090, and 0102, fig 7, 10-11: teaches determining prohibited searched terms/prohibited contacts to restrict the inmate from searching/selecting for in the video sharing service based on the inmate account]

Gongaware teaches inmate profiles in a correctional facility for a video sharing service, but does not explicitly teach using the inmate profile and further based on passing qualifying behavioral criteria including good conduct to determine that the inmate is approved by the correctional facility to register for an account the service;
Further, Gongaware teaches a data store of restricted information for restricting inmate from searching restricted terms, but does not explicitly teach automatically update a data store of restricted information;
receive, from the inmate device, a first search request for a first search for a video in the video sharing service;
identify, based on the inmate profile, a restricted search term in the first search request from the inmate device; and 
transmit, to the inmate device, a notification indicating that the inmate is restricted from searching for the restricted search term.

However, Rosen teaches using the inmate profile to determine that the inmate is approved by the correctional facility to register for an account the service; [Rosen – Para 0029: teaches a monitoring system utilized for maintaining conduct with adults requiring supervision such as prison inmates.  Para 0060, 0112, 0186: teaches a method consisting of a user using an input device as a communication means, the user setting up an account, and the account being approved by an administrator.  In the approval process, the user submits all relevant and required information to a system administrator or manager for approval, and they determine whether an account is activated]
Gongaware and Rosen are analogous in the art because they are from the same field of monitoring systems [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gongaware’s inmate profiles in view of Rosen to profile approval for the reasons of improving security by determining if the account is approved to access services.

Gongaware and Rosen teaches authenticating based on matching user credentials and using the profile to determine that the inmate is approved, but does not explicitly teach and further based on passing qualifying behavioral criteria including good conduct to determine inmate is approved
Further, Gongaware teaches a data store of restricted information for restricting inmate from searching restricted terms, but does not explicitly teach automatically update a data store of restricted information;
receive, from the inmate device, a first search request for a first search for a video in the video sharing service;
identify, based on the inmate profile, a restricted search term in the first search request from the inmate device; and 
transmit, to the inmate device, a notification indicating that the inmate is restricted from searching for the restricted search term.

However, Sprigg teaches and further based on passing qualifying behavioral criteria including good conduct to determine inmate is approved [Sprigg – Para 0061: teaches parents can set the restrictions settings such that the child's continued good behavior is rewarded by slowly enabling more cell phone features and/or tying the enablement of features to the child's performance (e.g., maintained a certain grade point average)]
automatically update a data store of restricted information; [Sprigg – Para 0052, 0034, 0061, 0050: teaches after one year the device may automatically update the child's parental control profile by applying the community-based parameters for eleven-year-olds in that community (which presumably contain slightly less restriction).  Para 0041, Fig. 3: teaches The control parameters 320 may be automatically updated, either periodically or based on one or more triggering events (e.g., change in data, etc.)]
Gongaware, Rosen, and Sprigg are analogous in the art because they are from the same field of access control settings [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gongaware and Rosen’s registration approval in view of Sprigg to behavior settings for the reasons of improving restrictions by using behavior/performance to determine access to certain features. 

Gongaware, Rose, and Sprigg do not explicitly teach receive, from the inmate device, a first search request for a first search for a video in the video sharing service;
identify, based on the inmate profile, a restricted search term in the first search request from the inmate device; and 
 transmit, to the inmate device, a notification indicating that the inmate is restricted from searching for the restricted search term.

However, Long teaches receive, from the inmate device, a first search request for a first search for a video in the video sharing service; [Long – Para 0050, 0051: teaches search server 102 can receive the search query, wherein the search query can correspond to a search of video content]
identify, based on the inmate profile, a restricted search term in the first search request from the inmate device; and [Long – Para 0052, Fig. 3: suggests receiving a search query from a user, the search server can parse the received search query to determine that particular words and/or phrases are directed to and/or are related to mature content.]
transmit, to the inmate device, a notification indicating that the inmate is restricted from searching for the restricted search term. [Long - Fig. 3: suggests in steps 306, 308, 310 if a search query reaches a certain safety score, a message may be presented to the user device that the query was blocked]
Gongaware, Rosen, Sprigg, and Long are analogous in the art because they are from the same field of content searching [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gongaware, Rosen, and Sprigg’s search query in view of Long to search notifications for the reasons of notifying the user that the requested search is blocked because results contain restricted content.

Regarding claim 2, Gongaware, Rosen, Sprigg, and Long teaches the system of claim 1, wherein the determining of the restricted search terms further comprises: 
parsing the inmate profile to identify personal information of the inmate including at least one of gang affiliations, previous incidents with other inmates and employees of the correctional facility, and legal personnel of the inmate; and [Gongaware - Para 0042, 0051, 0078, 0080, 0087: teaches retrieve an inmate account of the inmate from the database, wherein the inmate account comprises personal information of the inmate indicating behavioral history such as transaction history, length of time that inmate is in communicating, historical confinement, violations, selected contact/communication, etc. of the inmate at the controlled facility]
determining the restricted search terms corresponding to the personal information of the inmate, wherein the restricted search terms include at least one of words, phrases, or names. [Gongaware – Para 0020, 0124: teaches restrictions may include types of people with whom the inmate is not allowed contact]

Regarding claim 4, Gongaware, Rosen, Sprigg, and Long teaches the system of claim 1, wherein the at least one processor of the video sharing server is further configured to: 
restrict the inmate device from transmitting, to the video sharing server, additional search requests including the restricted search term. [Long - Fig. 3: suggests in steps 306, 308, 310 if a search query reaches a certain safety score, a message may be presented to the user device that the query was blocked]

Regarding claim 5, Gongaware, Rosen, Sprigg, and Long teaches the system of claim 1, wherein the at least one processor of the video sharing server is further configured to: 
restrict the inmate device from viewing a search result corresponding to the restricted search term in the first search request. [Long - Fig. 3: suggests in steps 306, 308, 310 if a search query reaches a certain safety score, a message may be presented to the user device that the query was blocked]

Regarding claim 6, Gongaware, Rosen, Sprigg, and Long teaches the system of claim 1, wherein the at least one processor of the video sharing server is further configured to: 
receive, from the inmate device, a second search request for a second search in the video sharing service; [Gongaware – Para 0018-0021, 0090, 0102, 0114, Fig. 16: teaches receive, from the inmate device (114 or 116) a first search request/selection of contact for a search/contact in the video sharing service]
identify that the second search request does not include any of the restricted search terms; and [Long - Para 0052: discloses the search server can parse the received search query to determine that particular words and/or phrases are directed to and/or are related to mature content.]
transmit search results corresponding to the second search request to the inmate device. [Long – Para 0074, Fig. 3: teaches causing search results to be presented (step 314)]

In regards to Server claims 7, 8 and 10-12, claim(s) 7, 8 and 10-12 recite(s) limitations that is/are similar in scope to the limitations recited in System claims 1, 2 and 4-6. Therefore, claim(s) 7, 8 and 10-12 is/are subject to rejections under the same rationale as applied hereinabove for claims 1, 2 and 4-6.

Regarding claim 13, Gongaware, Rosen, Sprigg, and Long teaches The inmate video sharing server of claim 7, wherein the at least one processor is further configured to: 
associate data regarding the restricted search terms with the account for the inmate, resulting in a data association; and [Gongaware – Para 0043: teaches associating one or more restrictions with the inmate via the inmate’s identity data item]
store the data association in the memory of the video sharing server.  [Gongaware – Para 0058: teaches such restrictions may be associated with the inmate’s identity data item and may be stored locally within the controlled facility, within the outside facility, or within a third party provider]

In regards to Method claims 14, 15 and 17-19, claim(s) 14, 15 and 17-19 recite(s) limitations that is/are similar in scope to the limitations recited in System claims 1, 2 and 4-6. Therefore, claim(s) 14, 15 and 17-19 is/are subject to rejections under the same rationale as applied hereinabove for claim 1, 2 and 4-6.

In regards to Method claim 20 and System claim 21, claim(s) 20 and 21 recite(s) limitations that is/are similar in scope to the limitations recited in Server claim 13. Therefore, claim(s) 20 and 21 is/are subject to rejections under the same rationale as applied hereinabove for claim 13.

Claims 3, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gongaware, Rosen, Sprigg, and Long as applied to claim 1 above, and further in view of Tuscano et al. ("Tuscano" US 8131763).

Regarding claim 3, Gongaware, Rosen, Sprigg, and Long do not explicitly teach claim 3.  However, Tuscano teaches the system of claim 1, wherein the creating the account further comprises: 
generating a personal identification number (PIN) for the inmate for accessing the video sharing service; and [Tuscano – C 11, L 53-64, abstract: teaches generating a random PIN for the wireless telecommunications system that provides video]
associating the PIN with the account for the inmate. [Tuscano – C 4, L51-62: teaches an embodiment where the account holder may protect their handset through PIN]
Gongaware, Rosen, Sprigg, Long, and Tuscano are analogous in the art because they are from the same field of content filtering [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gongaware, Rosen, Sprigg, and Long in view of Tuscano to Personal Identification Numbers for the reasons of protecting account holder’s account information by requiring another form of authentication.

In regards to Server claim 9 and Method claim 16, claim(s) 9 and 16 recite(s) limitations that is/are similar in scope to the limitations recited in System claim 3. Therefore, claim(s) 9 and 16 is/are subject to rejections under the same rationale as applied hereinabove for claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426